IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


ALAN D. HEAD,
                                 AT NASHVILLE

                                                )
                                                                          FILED
                                                )   C.C.A. NO. 01C01-9802-CR-00082
       Appellant,                               )                     August 27, 1998
                                                    (No. 95C-1699 Below)
                                                )
VS.                                             )   DAVIDSON C OUNTY Cecil W. Crowson
                                                )   The Hon. Seth Norman
                                                                   Appellate Court Clerk
STATE OF TENNESSEE,                             )
                                                )   (Dismissal of Post-Conviction Petition)
       Appellee.                                )   AFFIRMED PURSUANT TO RULE 20


                                           ORDER

               This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals. Having reviewed

the petitioner’s brief, the state’s motion, and the entire record, we find that the state’s motion

is well taken. Accordingly, we affirm the judgment of the trial court pursuant to Rule 20.



               It appears that the petitioner was indicted on five counts of aggravated sexual

battery and on three counts of r ape of a child . He subseq uently pled guilty to three counts of

aggravated sexual battery. The petitioner contends that the indictment was fatally defective

and that the trial court was without jurisdiction to enter a plea of guilty. In his brief, the

petitioner concedes that our Supreme Court’s opinion in State v. Hill, 974 S.W.2d 725 (Tenn.

1997), is contrary to his position, but he contends that the issue should be revisited. As an

intermediate appellate court, it is our duty to apply the law as promulgated by the legislature

or as announced by our Supreme Court.



               IT IS, THEREFORE, ORDERED that the state’s motion to affirm the judgment

pursuant to Rule 20 is granted. The judgment of the trial court is hereby affirmed. The

petitioner being indigent, costs of this appeal are taxed to the state.


                                                ________________________________
                                                JERRY L. SMITH, JUDGE

CONCUR:



_______________________________
JOHN H. PEAY, JUDGE


________________________________
DAVID H. WELLES, JUDGE